181 F.2d 503
Vernon D. YELTONv.UNITED STATES of America.
No. 4061.
United States Court of Appeals, Tenth Circuit.
March 15, 1950.

Appeal from the United States District Court for the District of New Mexico.
Before PHILLIPS, Chief Judge, and BRATTON, HUXMAN, MURRAH and PICKETT, Circuit Judges.
PER CURIAM.


1
Docketed and dismissed, on motion of appellee, for failure to prosecute.


2
W. A. Sutherland, Las Cruces, New Mexico, for appellant.


3
Everett M. Grantham, United States Attorney, and Albert H. Clancy, Assistant United States Attorney, Albuquerque, New Mexico, for appellee.